UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2015 Commission File Number 001-36575 MACROCURE LTD. (Translation of Registrant’s name into English) 25 Hasivim Street Petach Tikva 4959383, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o CONTENTS Annexed hereto and incorporated herein by reference are copies of the following items being furnished by Macrocure Ltd. (“Macrocure”) in connection with its special general meeting of shareholders (the “Meeting”) that will be held at Macrocure’s offices, located at 25 Hasivim Street,Petach Tikva 4959383, Israel, on Wednesday, March 11, 2015 at 3:00 p.m., Israel time: 1. Exhibit 99.1: Notice and Proxy Statement, each dated February 17, 2015, being mailed to the shareholders of Macrocure in connection with the Meeting. 2. Exhibit 99.2: Proxy Card being mailed to shareholders of Macrocure for use in connection with the Meeting. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MACROCURE LTD. Date: February 17, 2015 By: /s/ Shai Lankry Name: Shai Lankry Title: VP Finance 3 Exhibit Index Exhibit No. Exhibit Description Notice and Proxy Statement, each dated February 17, 2015, being mailed to the shareholders of Macrocure in connection with Macrocure’s special general meeting of shareholders that will be held on Wednesday, March 11, 2015 at 3:00 p.m., Israel time. Proxy Card being mailed to the shareholders of Macrocure for use in connection with Macrocure’s special general meeting of shareholders that will be held on Wednesday, March 11, 2015. 4
